DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  It appears as if the word “connect” in line 2 of claim 31 should be replaced with the word  - - connected - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites that the armrest assembly has an unlocked state “for vertically moving the armrest assembly about a generally horizontal axis.”  It is not clear how the assembly vertically moves about an axis.  Movement about an axis generally constitutes rotation.  Claim 32 further defines lowered and raised positions of the armrest wherein vertical movement of the armrest is allowed when the armrest is in either the lowered or raised positions.  Clarification with respect to vertical movement and rotation in claims 29-32 and 34 is required.  Claims 30-32 and 34 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0013960).  Richardson et al. discloses, in Figure 22, a stool comprising: a chest support (650), a seat assembly (unlabeled) and an armrest assembly including at least one armrest (610a) having a locked state, provided by positioner assembly (700) for locking the armrest assembly and an unlocked state for vertically moving (i.e. rotating) the armrest assembly about a generally horizontal axis (unlabeled) (see the rotation of armrest (610a) from Figure 19 to Figure 23) when the stool is located on a horizontal support surface, wherein an upper surface of the at least one armrest is positionable to support a user’s arm positioned in front of the stool when the user sits on the seat assembly and is aligned with a vertical backside surfaces of the chest support to support the user’s chest resting against the vertical back side surface of the chest support (see Figure 21).  With respect to claim 30, wherein the at least one armrest (610a) is movable along most of a distance between the chest support and the seat assembly (note how it rotates nearly 180 degrees from upwards vertical to downward vertical).  With respect to claim 31, the armrest assembly includes a positioning mechanism (700) to clamp onto an elongate member (652) connected to and supporting the chest support.  With respect to 34, the armrest assembly is slidably disposed on an elongate member (652) supporting the chest support (see member (710) supporting horizontal sliding of the armrest member (610a) in Figure 27) wherein the elongate member is configured to be straddled by the user facing the backside of the chest support.

Allowable Subject Matter
Claims 1-5, 9-10, 13, 20-26 and 28 are allowed.

Response to Amendment
Applicant’s amendment has been considered in its entirety.  Remaining issues are set forth above.  Claim 29 is rejected under 112(b) above.  It is unclear if applicant considers rotational movement to be vertical movement  and how vertical movement can be about an axis.  The Examiner has applied a new reference above which shows rotational movement of an armrest about a horizontal axis.  In the broadest sense the Examiner is equating the rotational movement to vertical movement given an outer end of the armrest moves both horizontally and vertically with respect to an axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636